DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. US 2019/0116836.
Regarding Claims 1 and 5, Nakajima et al. discloses a sparkling beverage (‘836, Paragraph [0017]) comprising Reb D and Reb M (‘836, Paragraphs [0007] and [0012]).  A content of Reb M is 200 ppm and a ratio of Reb D to Reb M is 0.3 to 3 (‘836, Paragraphs [0027]-[0029]), all of which falls within the claimed concentration ranges.  A total content of Reb D and Reb M is between 200 to 500 ppm (‘836, Paragraph [0007]), which falls within the claimed total content of Reb D and Reb M range of 110 ppm to 700 ppm.  Although Nakajima et al. does not explicitly state a content of Reb D with respect to the content of Reb M in any particular example, Nakajima et al. teaches using Reb D in conjunction with Reb M (‘836, Paragraph [0030]) and that the total content of Reb D and Reb M combined is between 200 and 500 ppm (‘836, Paragraph [0010]), which encompasses an embodiment wherein Reb D is incorporated in an amount of 100 ppm and Reb M is incorporated in an amount of 200 ppm.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Nakajima et al. and incorporate Reb D in an amount of 100 ppm based upon the desired sweetness level for a particular consumer.  The pH of the beverage is 2.8 (‘836, Paragraph [0023]), which falls within the claimed pH range of 2.5 to 6.0.  When as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art in view of Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering,
Regarding Claim 2, Nakajima et al. discloses in an embodiment the content of Reb D being 100 ppm (‘836, Paragraph [0030]) (‘836, Table 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the amount of Reb D used in the sparkling beverage to be an amount of Reb D that falls within the claimed Reb D concentration range based upon the desired sweetness level for a particular consumer.
Regarding Claim 3, Nakajima et al. discloses the pH being 2.8 (‘836, Paragraph [0023]), which falls within the claimed pH range of 2.5 to 4.0.
Regarding Claim 4, Nakajima et al. discloses the total content of Reb D and Reb M being 200 ppm (‘836, Paragraph [0030]) (‘836, Table 1), which falls within the claimed total content of Reb D and Reb M being between 170 ppm to 600 ppm.
Regarding Claim 6, Nakajima et al. discloses incorporating the steviol glycodise of Reb B (‘836, Paragraph [0014]).
Regarding Claim 9, Nakajima et al. discloses incorporating a sucrose sweetener (‘836, Paragraph [0014]) or aspartame (‘836, Paragraph [0021]).
Regarding Claim 10, Nakajima et al. discloses the beverage having a Brix in terms of sucrose of between 5.7 to 14.3 (‘836, Paragraph [0015]), which encompasses the claimed Brix in terms of sucrose range of 5 to 13.
Regarding Claim 11, Nakajima et al. discloses the beverage being nonalcoholic (‘836, Paragraph [0017]).  The disclosure of a nonalcoholic beverage indicates an alcohol content of 0 v/v%, which falls within the claimed alcohol content range of less than 0.05 v/v%.
Regarding Claim 12, Nakajima et al. discloses the beverage being cola (Coke) flavored or ginger ale flavored (‘836, Paragraph [0017]) or orange, lime, lemon, or grape flavored (‘836, Paragraph [0020]).
Regarding Claim 13, Nakajima et al. discloses the beverage having caramel (‘836, Paragraph [0023]).
Regarding Claim 14, the limitations “wherein foam retention time is 20 seconds to 80 seconds as measured when 100 ml of the beverage is poured into a 500 ml cylinder at a rate of 100 ml/2 sec, the 500 ml cylinder having a height of 373 mm and a diameter of 47 mm” are limitations with respect to the properties of the sparkling beverage.  Where the claimed and prior art products are identical or substantially identical in composition, a case of anticipation has been established in view of In re Best,.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. US 2019/0116836 as applied to claim 1 above in view of Prakash et al. US 2018/0263269.
Regarding Claim 7, Nakajima et al. is silent regarding the beverage comprising Reb N wherein a content of Reb N is 50 ppm or less.
Prakash et al. discloses a sparkling beverage (‘269, Paragraph [0359]) comprising a steviol composition comprising Reb D, Reb, M, and Reb N wherein Reb N is provided in an amount of from an amount between about 20 ppm to about 100 ppm (‘269, Paragraph [0374]), which falls within the claimed Reb N concentration of less than 50 ppm.
Both Nakajima et al. and Prakash et al. are directed towards the same field of endeavor of beverages comprising Reb D and Reb M.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Nakajima et al. and incorporate Reb N in a concentration that falls within the claimed Reb N concentration as taught by Prakash et al. based upon the particular sweetness level desired by a consumer.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. US 2019/0116836 as applied to claim 1 above in view of Geertman et al. US 2018/0371516.
Regarding Claim 8, Nakajima et al. discloses incorporating Reb A (‘836, Paragraph [0013]).
 Nakajima et al. is silent regarding the beverage comprising Reb N wherein a content of Reb A being 0 to 100 ppm.
Geertman et al. discloses a carbonated beverage (‘516, Paragraph [0156]) comprising Reb A, Reb D, or Reb M (‘516, Paragraph [0010]) wherein Reb A is provided in an amount up to 100 ppm (‘516, Paragraph [0036]), which falls within the claimed Reb A concentration range of between 0 and 100 ppm.
Both Nakajima et al. and Geertman et al. are directed towards the same field of endeavor of carbonated beverages comprising Reb A.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Nakajima et al. and incorporate Reb A in a concentration of up to 100 ppm as taught by Geertman et al. based upon the desired sweetness level for a particular consumer.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. US 2019/0116836 as applied to claim 1 above in view of Bronley US 2013/0309362.
Regarding Claim 15, Nakajima et al. discloses the pH of the beverage being 2.8 (‘836, Paragraph [0023]), which is close to the claimed pH range of 3.0 to 4.5 but does not fall within the claimed pH range of 3.0 to 4.5.
Bronley discloses a carbonated beverage (‘362, Paragraph [0035]) comprising a pH adjuster added to the beverage to achieve a desired pH level such as between 2.0 to 4.0 (‘362, Paragraph [0413]), which overlaps the claimed pH range of 3.0 to 4.5.
Both Nakajima et al. and Bronley are directed towards the same field of endeavor of low acidic carbonated beverages.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pH level of Nakajima et al. using a pH adjuster to fall within the claimed pH range as taught by Bronley based upon the desired acidic level of the beverage.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 16/772,426 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-15 of the instant application requires a beverage having concentrations of Reb D and Reb M that overlaps the concentrations of Reb D and Reb M of Claims 1-11 of the ‘426 copending application and Claims 1-15 of the instant application requires a beverage having a pH range that overlaps the pH range of Claims 1-11 of the ‘426 copending application.  Therefore, art that reads on Claims 1-15 of the instant application also reads on Claims 1-11 of the ‘426 copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner notes that the previous rejections to 35 USC 102(a)(2) have been withdrawn in view of the amendments.
Applicant's arguments filed Mach 1, 2022 with respect to the rejections to 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant argues on Pages 7-8 of the Remarks that Nakajima aims at suppressing foaming of carbonated beverages containing a caramel and a steviol glycoside.  Applicant contends that one skilled in the art would not expect the Reb D and Reb M of Nakajima to have any foam retention in view of Kakajim’as teachings that foaming may be suppressed in beverages comprising Reb A and caramel.
Examiner notes that Claim 1 does not recite limitations regarding foam retention.  Claim 1 recites a concentration of Reb D, a concentration of Reb M, a total content of Reb D and Reb M, a Reb D/Reb M ratio, and a pH level.  Nakajima explicitly teaches the claimed ranges except with regard to the claimed Reb D content.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage of Nakajima et al. and incorporate Reb D in an amount of 100 ppm based upon the desired sweetness level for a particular consumer.  Additionally, in response to applicant's argument that the claimed Reb D and Reb M content has high foam retention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 
Applicant argues on Pages 8-9 of the Remarks that beverages having the claimed Reb D and Reb M content as claimed achieve unexpectedly good foam retention times as allegedly shown in FIGS. 3A and 3B and 3C.  Applicant points to graphs in the total content of Reb D and Reb M preparation of 600 ppm where Reb D is 297 ppm and Reb M is 293 ppm and Reb D is 67 ppm and Reb M is 522 ppm as well as graphs in the total content of Reb D and Reb M preparation of 300 ppm where Reb D is 149 ppm and Reb M is 147 ppm and Reb D is 62 ppm and Reb M is 235 ppm.as allegedly showing that sparkling beverages having Reb D and Reb M in amounts of ratios and at pHs as claimed have unexpectedly high foam retention.  Examiner notes that the four graphs pointed to by applicant have Reb D and Reb M concentrations and ratios that fall within the claimed Reb D and Reb M concentration ranges.  However, a graph showing the total content of Reb D and Reb M preparation of 600 ppm where Reb D is 10 ppm (which falls outside the claimed Reb D concentration) and Reb M of 580 ppm has a higher foam retention graph than the two graphs in the Reb D and Reb M preparation of 600 ppm pointed out by applicant.  Additionally, a graph showing the total content of Reb D and Reb M preparation of 300 ppm where Reb D is 49 ppm (which falls outside the claimed Reb D concentration) and Reb M is 290 ppm has a higher foam retention graph than the two graphs in the Reb D and Reb M preparation of 300 ppm pointed out by applicant.  Applicant has not provided data to show the criticality of the claimed ranges.  Therefore, the obviousness rejection is maintained.
Applicant argues on Page 10 of the Remarks with respect to Claim 8 that Geerman fails to teach any effect of Reb D or Reb M to retain foaming of a sparkling beverage.
Examiner argues Geertman is being relied upon to teach the limitations regarding the claimed Reb A content.  Additionally, in response to applicant's argument that the claimed Reb D and Reb M content has high foam retention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, this argument is not found persuasive.
Applicant argues on Pages 10-11 of the Remarks with respect to Claim 15 that Bromley fails to teach any effect of Reb D or Reb M to retain foaming of a sparkling beverage.
Examiner argues Bromley is being relied upon to adjust the pH levels to fall within the claimed pH levels.  Additionally, in response to applicant's argument that the claimed Reb D and Reb M content has high foam retention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Therefore, this argument is not found persuasive.
Applicant argues on Page 11 of the Remarks that the claims of the ‘426 application relate to beverages having a pH from 1.8 to 2.8 and 50 ppm to 350 ppm of Reb D and Reb M whereas the instant application recites a Reb D of 60 ppm to 600 
Examiner argues that Claim 1 of the ‘426 application overlaps the claimed Reb D, Reb M, and pH levels of the instant application in that Claim 1 of the ‘426 application overlaps the Reb D concentration of the instant application in the Reb D range of 60 ppm to 350.  Claim 1 of the ‘426 application overlaps the Reb M concentration of the instant application in the Reb M range of more than 100 ppm and 350 ppm.  Claim 1 of the ‘426 application overlaps the claimed pH range of 2.5-2.8.  Therefore, there are embodiments between the ‘426 application that directly overlaps the claimed Reb M and Reb D concentration ranges and pH ranges of the instant application.  Therefore, this argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERICSON M LACHICA/Examiner, Art Unit 1792